

117 S2823 IS: No Hearing, No Vote Act of 2021
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2823IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Braun (for himself, Mr. Burr, Mr. Inhofe, Mrs. Capito, Mr. Barrasso, Mrs. Blackburn, Mr. Crapo, Ms. Ernst, Mr. Lankford, Mr. Risch, Mr. Rubio, Mr. Scott of Florida, Mr. Cramer, Mr. Hagerty, Mr. Hoeven, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo ensure that all fast-tracked reconciliation bills are subject to a committee hearing, and for other purposes.1.Short titleThis Act may be cited as the No Hearing, No Vote Act of 2021.2.Committee hearings for reconciliation bills(a)In generalSection 310 of the Congressional Budget Act of 1974 (2 U.S.C. 641) is amended by adding at the end the following:(h)Committee hearings for reconciliation billsIt shall not be in order in the Senate to consider any reconciliation bill or reconciliation resolution, unless—(1)the reconciliation bill or reconciliation resolution was—(A)ordered reported to the Senate under subsection (b)(1) by the committee of the Senate receiving reconciliation instructions; or(B)reported by the Committee on the Budget of the Senate under subsection (b)(2) after receiving recommendations ordered to be reported to the Committee on the Budget by 1 or more committees of the Senate receiving reconciliation instructions; and(2)each committee that ordered reported the reconciliation bill or reconciliation resolution or ordered recommendations to be reported to the Committee on the Budget held not less than 1 hearing regarding any major provision of the reconciliation bill or reconciliation resolution within the jurisdiction of such committee..(b)Waiver and appealSection 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 note) is amended—(1)in subsection (c)(1), by inserting 310(h), after 310(d)(2),; and(2)in subsection (d)(2), by inserting 310(h), after 310(d)(2),.